USCA11 Case: 20-11878    Date Filed: 04/28/2021    Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11878
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:98-cr-00067-HL-CHW-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

ROBERT LEE SAWYER,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (April 28, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11878       Date Filed: 04/28/2021   Page: 2 of 5



      Robert Lee Sawyer pleaded guilty to possession of a firearm as a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Sawyer filed a motion to

reduce his sentence under 18 U.S.C. § 3582(c)(2), which the district court granted

in part. Sawyer now appeals the district court’s order. After careful review, we

affirm.

                                          I

      A federal jury indicted Robert Sawyer on two counts of possession with

intent to distribute a detectable amount of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2, and possession of a firearm as a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Sawyer pleaded guilty to and was

convicted of possession of a firearm as a convicted felon. The district court,

adopting the PSI’s guidelines-range calculation, sentenced Sawyer to 240 months’

imprisonment.

      Sawyer filed a motion to reduce his sentence under 18 U.S.C. § 3582. He

asked the district court to reduce his sentence to 188 months’ imprisonment in an

exercise of its discretion, noting that U.S.S.G. § 1B1.10, comment. (n.1) permitted

the court to consider Sawyer’s conduct while incarcerated. The district court

granted Sawyer’s motion in part, reducing his sentence to 235 months’

imprisonment. The district court acknowledged both that Sawyer had an

“extensive criminal history” and that he had completed substantial educational


                                          2
            USCA11 Case: 20-11878          Date Filed: 04/28/2021      Page: 3 of 5



training while incarcerated. The district court weighed the § 3553(a) factors in

arriving at its conclusion—in particular, 18 U.S.C. §§ 3553(a)(1) and (a)(2)(A)–

(C). Sawyer now appeals. 1

                                               II

       A prisoner may move for a reduction of sentence where he “has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission,” including

amendments to the Sentencing Guidelines. 18 U.S.C. § 3582(c)(2). Amendment

782 to the guidelines retroactively lowered Sawyer’s sentencing range. We agree

with the parties that § 3582(c)(2) permitted Sawyer to seek a reduction of his

sentence.

       In considering a § 3582(c)(2) motion, this Court requires a district court to

engage in a two-part analysis. First, the district court must determine “a new base

level by substituting the amended guideline range for the originally applied

guideline range, and then using that new base level to determine what ultimate

sentence it would have imposed.” United States v. Bravo, 203 F.3d 778, 780 (11th

Cir. 2000). During this first step, only the amended guideline is changed, and all

other guideline-application decisions made during the original sentencing remain


1
  We review the district court’s decision to grant or deny a sentence reduction under 18 U.S.C.
§ 3582(c)(2) for abuse of discretion. United States v. Caraballo-Martinez, 866 F.3d 1233, 1238
(11th Cir. 2017).
                                               3
          USCA11 Case: 20-11878        Date Filed: 04/28/2021    Page: 4 of 5



intact. Id. Second, the district court must decide “whether, in its discretion, it will

elect to impose the newly calculated sentence under the amended guidelines or

retain the original sentence.” Id. at 781. For the second step, “the court must

consider the factors listed in § 3553(a) and determine whether or not to reduce the

defendant’s original sentence.” United States v. Vautier, 144 F.3d 756, 760 (11th

Cir. 1998).

      Sawyer does not contest the first part of the district court’s analysis, which

concluded that his amended range was 188 to 235 months’ imprisonment. Sawyer

contends only that the district court abused its discretion by reducing his sentence

to 235 months.

      The district court did not abuse its discretion. “A district court can

demonstrate that it has considered the § 3553(a) factors by stating which pertinent

factors weigh against granting a sentence reduction, even if it does not present

particular findings for each individual factor.” United States v. Frazier, 823 F.3d

1329, 1333 (11th Cir. 2016). Here, the district court concluded that its revised

sentence “reflects the nature and circumstances of the offense and the history and

characteristics of the defendant,” see 18 U.S.C. § 3553(a)(1), and “reflects the

seriousness of the offense and promotes respect for the law, provides just

punishment for the offense, affords adequate deterrence to criminal conduct, and

protects the public from further crimes of [d]efendant,” see 18 U.S.C. § 3553


                                           4
           USCA11 Case: 20-11878           Date Filed: 04/28/2021      Page: 5 of 5



(a)(2)(A)–(C). The district court thus demonstrated that it considered the § 3553(a)

factors.

       Sawyer’s arguments do not persuade us otherwise. Sawyer contends that the

district court unduly weighed Sawyer’s criminal history and prison disciplinary

history and failed to reduce his sentence in a way that avoided unwarranted

sentencing disparities under § 3553(a)(6). But under our precedent, “[t]he district

court has discretion to determine how much weight to grant to a specific § 3553(a)

factor.” Frazier, 823 F.3d at 1333. The district court identified 18 U.S.C.

§ 3553(a)(1) and (a)(2)(A)–(C) as weighing against granting further sentence

reduction. It was under no obligation to afford particular weight to § 3553(a)(6)—

“the need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” See Frazier, 823 F.3d at

1333. 2 Accordingly, we affirm.

       AFFIRMED.




2
 Sawyer’s opening brief also argues that the district court insufficiently explained how his
“criminal history dictated a sentence near the top of his revised guidelines range but near the
bottom of his original range,” or how Sawyer’s disciplinary record “impacted its § 3553(a)
evaluation.” Sawyer expressly abandoned those insufficient-explanation arguments in his reply
brief, so we need not consider them.
                                               5